Citation Nr: 1715142	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder prior to August 16, 2016, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to adjustment disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from January 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified at a Travel Board hearing in June 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The claim for entitlement to an increased initial rating for adjustment disorder was remanded in September 2014 and March 2016 for additional development.

As discussed in the remand section below, the issue of TDIU due to adjustment disorder is considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU due to adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's adjustment disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  For the entire appeal period, the Veteran's adjustment disorder has not been manifested by total occupational or social impairment.



CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating for adjustment disorder, and no higher, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's adjustment disorder is currently assigned a 50 percent disability rating effective April 30, 2007 and a 70 percent rating effective August 16, 2016.  The Veteran contends that his adjustment disorder is more severe than the currently assigned ratings.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's adjustment disorder warrants a disability rating of 70 percent, and no higher, throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's adjustment disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

A September 2006 private treatment record from New Mexico Behavioral Health Institute showed suicidal ideation.  It was noted that the suicidal ideation was due to pain, depression, and anxiety and that the Veteran would not act on it.  The record shows the Veteran was depressed, irritable, and anxious; his thought content was unremarkable; his thought process was organized, rational, and coherent; his speech was normal rate and tone; his memory was intact; he was oriented to time, person, place, and situation; and he had average intellect; fair insight; fair judgment; and no homicidal ideation.  A January 2010 private treatment record from New Mexico Behavioral Health Institute showed minimal impairment in long term memory; mild impairment in short term memory; mild impairment in mood and affect; and mild impairment in insight, judgment, attention, and concentration.  A March 2010 private treatment record from New Mexico Behavioral Health Institute showed increasing anxiety with anxiety attacks, depressed mood, difficulty sleeping, and impaired memory.

A July 2007 VA examination report showed the Veteran was depressed most of the time.  In regard to social functioning, he was engaged to a woman he was in a relationship with for three years had a good relationship with his father and nephew. The mental status examination showed the Veteran had good eye contact; normal speech; his mood was down; his affect was normal; and he denied suicidal thought, homicidal thoughts, hallucinations, and delusions.  His cognition appeared grossly intact and his insight and judgment appeared adequate.

At the June 2010 VA examination, the Veteran was clean, neatly groomed and appropriately dressed; with impoverished speech; indifferent attitude towards the examiner, flat affect, "lousy" mood; attention intact; oriented to person, time, and place; unremarkable thought process and content; no delusions; and average intelligence.  In regard to judgment, he understood the outcome of behavior.  In regard to insight, he partially understood that he had a problem.  The Veteran reported he usually had trouble sleeping.  The examiner noted the Veteran had no hallucinations, inappropriate behavior, obsessive/ ritualistic behavior, panic attacks, or homicidal thoughts.  He noted the Veteran understood proverbs appropriately.  The Veteran reported suicidal thoughts, although he had not made a plan.  The Veteran reported the suicidal ideation occurred more frequently in the last three years because his pain had gotten worse.  The examiner noted impulse control was fair and he had an episode of violence.  Specifically, the Veteran had received a letter from the New Mexico VA Health Care System Behavioral Review Board regarding verbal abusive behavior toward staff, and pharmacy service had also recommended that similar issues be addressed.  

A July 2010 VA treatment record also showed the Veteran had expressed suicidal ideation.  At that time, the Veteran's speech was pressured, loud, hostile, and spontaneous; his mood was markedly congruent; and his affect was angry.  He remained alert and fully oriented, his thought process was linear, and there were no signs of psychosis, delusions, or loosening of associations.  Insight and judgment were noted to be limited but adequate to make decisions on consent, safety, and welfare.  

The Veteran's June 2012 VA examination showed the Veteran felt sad half of the time, but not all day every day and had crying spells once or twice per week.  He also had sleep disturbance and mild disruptions in concentration and attention.  He denied suicidal ideation, homicidal ideation, and auditory and visual hallucinations. In regard to social functioning, the Veteran reported no relationship with his two children from a prior marriage, a good relationship with his wife, and no friends since it was hard for him to go places.  The examiner noted mild memory loss and disturbances in motivation and mood.

The January 2013 and August 2016 VA examiners determined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  At the January 2013 VA examination, the Veteran reported good relationships with his spouse and father.  His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances in mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  The examiner noted that Veteran often did not care whether he lived or died.

At the August 2016 VA examination, the Veteran reported his overall mood was sad more than half the time and had panic symptoms about once per month.  He reported that he had grown increasingly worried in the context of a marital separation earlier this year that will proceed to divorce.  He also reported sleep disturbance.  The Veteran denied suicidal ideation, homicidal ideation, auditory and visual hallucinations.  The examiner noted memory and concentration were within normal limits.  The August 2016 VA examiner also determined the Veteran did not have a diagnosis of PTSD.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial disability rating of 70 percent for adjustment disorder is warranted throughout the appeal period as the evidence shows suicidal ideation in 2006, 2007, 2010, and 2013.  Bankhead v. Shulkin, No. 15-2404, 2017 WL 1131190 (U.S. Vet. App. March 27, 2017).

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence did not show gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the record noted suicidal ideation, there was no plan of suicide and this did not amount to persistent danger of hurting self or others as required for a 100 percent evaluation.  At the June 2014 VA examination, the Veteran testified that he had trouble getting himself together every day; however VA treatment records and examinations consistently show good hygiene and any impairment in ability to perform activities of daily living is likely due to the Veteran's physical disabilities, not solely due to his adjustment disorder.  At the June 2010 VA examination, the Veteran contended that much of his inability to function day to day was due to his pain issues and VA psychiatric examinations in June 2012, January 2013, and August 2016 did not show intermittent inability to perform activities of daily living.


ORDER

For the entire appeal period, a rating of 70 percent for adjustment disorder is granted.

For the entire appeal period, a rating in excess of 70 percent for adjustment disorder is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim for entitlement to TDIU due to adjustment disorder.

The United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

The Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) effective April 30, 2007.  A March 2013 rating decision granted TDIU from April 30, 2007 to February 7, 2013 due to the Veteran's service-connected back and mental conditions.  In the Veteran's June 2012 VA Form 9, the Veteran contended that the continued treatment and medication for adjustment disorder, along with the disability itself, made it impossible for him to obtain substantially gainful employment.  The July 2012 VA examiner noted the Veteran's symptoms contributed to barriers for employment, including minimal to mild interference in concentration and memory, moderate interference in social interaction, and moderate interference in adaptability and stress tolerance.  The examiner noted minimally adequate functioning in these facets is required for most employment settings.  A January 2013 VA opinion determined that the Veteran's depression did not render him unable to secure or maintain substantially gainful employment.  The August 2016 VA psychiatric examination did not address the Veteran's ability to work.  An addendum opinion is warranted to determine whether the Veteran's adjustment disorder alone renders him unable to secure or follow a substantially gainful occupation in light of his education, training and work experience.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment related to his claim for entitlement to TDIU due to adjustment disorder.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his claim for entitlement to TDIU due to adjustment disorder.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his adjustment disorder on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the development set forth in paragraphs 1 and 2 above, obtain an addendum opinion regarding the impact of his service-connected adjustment disorder on his employability.  

The examiner is asked to review all relevant records.  Then, the examiner is asked to describe the Veteran's ability to function in an occupational environment and describe the functional impairment caused solely by the Veteran's service-connected adjustment disorder.  

The examiner is also asked to identify, to the extent possible, the date on which any change in degree of impairment caused solely by the service-connected adjustment disorder first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


